Title: Frederic De Peyster, Jr. to James Madison, 19 July 1832
From: De Peyster, Frederic Jr.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    New York,
                                
                                July 19. 1832.
                            
                        
                        I have the honor herewith to transmit the published Collections of the "NewYork Historical Society," which
                            they have desired me to present to you as one of their Associates.
                        In begging your acceptance of this testimonial of their sense of the eminent worth, distinguished abilities
                            and public services, which have identified your name with the history of the times; I avail myself of the occasion to
                            tender to you the profound respect and high consideration, with which, Sir, I have the honor to be, Your very obt:
                            & humbe. Sert:
                        
                            
                                Frederic De Peyster Jr:
                            
                        Corg. Sec: NY. H. S.
                    